IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-50942
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LORETO HERNANDEZ, also known as Laredo Hernandez,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. DR-99-CR-517-OG
                          --------------------
                             August 31, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

         Loreto Hernandez argues that the district court erred by

denying his motion to suppress because the facts presented at the

suppression hearing show that Border Patrol agents did not have a

reasonable suspicion that Hernandez was involved in criminal

activity.     In the context of the denial of a motion to suppress,

we review the district court's factual findings for clear error

and the ultimate conclusion, that the facts supported a

reasonable suspicion sufficient to justify an investigatory stop,

de novo.     United States v. Inocencio, 40 F.3d 716, 721 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50942
                                -2-

1994); United States v. Zapata-Ibarra, 212 F.3d 877, 881-82 (5th

Cir. 2000).

     A roving Border Patrol agent may stop a vehicle if the

agent's observations lead him reasonably to suspect that the

occupants of a particular vehicle may be involved in criminal

activity.   See United States v. Brignoni-Ponce, 422 U.S. 873, 881

(1975).   The factors to be taken into account in determining

whether "reasonable suspicion" exists, include: the

characteristics of the area; its proximity to the border; the

usual patterns of traffic on a particular road and previous

experience with alien traffic; information about recent illegal

border crossings; the driver's behavior; and the vehicle's

appearance, including the type vehicle, appearance of being

heavily loaded, number of passengers, or passengers' behavior.

Brignoni-Ponce, 422 U.S. at 884-885.

      The facts articulated by Agent Dale show a vehicle that was

not normally in the area, that was not suited for ranch use, that

was the type used by smugglers, that was traveling a known path

for contraband, and that was apparently trying to avoid border

checkpoints.   These facts are specific and were articulated in

clear terms.   The district court did not err in concluding that

all of the specific facts considered together supported the stop.

See United States v. Aldaco, 168 F.3d 148, 150 (5th Cir. 1999).

     AFFIRMED.